UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6751


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

ANTON JOHNSON,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-hc-02045-BO)


Submitted:   April 23, 2013                 Decided:   June 13, 2013


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, G. Norman Acker, III, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anton Johnson, a District of Columbia (“D.C.”) Code

offender       in    the   custody        of    the    Federal      Bureau      of    Prisons

(“BOP”), appeals the district court’s order committing him as a

sexually dangerous person under the Adam Walsh Child Protection

and Safety Act of 2006 (“the Walsh Act”), 18 U.S.C. § 4248

(2006).       Johnson argues that the Walsh Act, as applied to D.C.

Code offenders in the custody of the BOP, violates the Equal

Protection      Clause.        We     conclude        that   the    application        of    the

Walsh    Act    to     Johnson      did    not      violate       his   equal      protection

rights.        See United States v. Wooden, 693 F.3d 440 (4th Cir.

2012) (rejecting equal protection claim regarding application of

Walsh Act to D.C. Code offender); United States v. Timms, 664

F.3d    436    (4th     Cir.   2012)       (rejecting        equal      protection         claim

regarding       application         of    Walsh       Act    to    individuals        in    BOP

custody, but not to individuals who were not in custody); see

generally Moss v. Clark, 886 F.2d 686 (4th Cir. 1989) (finding

rational basis and, hence, no equal protection violation where

D.C. prisoners in federal prisons did not accumulate good time

credits at same rate for time served in federal prison as they

would    have       received     if      they    had    served      sentences        in     D.C.

facility).          Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions       are      adequately         presented        in   the     materials

                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3